El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
En este caso se presentó una acusación por hurto mayor contra Miguel Salón, Samuel Maldonado y Felipe Nieves. Al llamarse el caso para juicio, pero antes de desinsacularse el jurado, el fiscal solicitó de la corte el sobreseimiento de la acusación en cuanto a Felipe Nieves, porque en lo que a éste respecta, no tenía pruebas para sostenerla. Declarada con lugar la nmoción y sobreseído el caso en cuanto a Nieves, se procedió a la celebración del juicio. Una vez constituido el jurado, el fiscal solicitó permiso para incluir a Nieves como testigo de cargo. Se opuso la defensa alegando que no esta-ba preparada para afrontar la nueva situación, la cual cons-tituía una sorpresa, por cuyo motivo los acusados no estaban en condiciones de entrar a juicio. La corte permitió que Nieves fuese utilizado como testigo del fiscal y la defensa tomó excepción.
El jurado trajo un veredicto de culpabilidad contra Miguel Salón y Samuel Maldonado, siéndoles impuestas senten-cias de dos a tres años y de tres a cinco años de presidio con trabajos forzados, respectivamente. Los dos apelaron y co-mo único error señalan el haber la corte permitido al fiscal utilizar a Felipe Nieves como testigo.
 Los acusados admiten que de conformidad con el artículo 239 del Código de Enjuiciamiento Criminal, cuando dos o más personas hayan sido incluidas en una misma acusación, el Tribunal en cualquier tiempo antes de que los acusados hayan empezado su defensa, puede, a petición del fiscal, decretar el sobreseimiento de la acusación' en cuanto a cualquiera de ellos, con objeto de que sirva de testigo. Pero arguyen los acu-*718sados que al anunciar el fiscal, después de'constituido el jurado, su propósito de utilizar a Nieves como testigo, lo liizo tardía-mente y que el utilizarlo en tales condiciones constituía una sorpresa para ell-os. ...
La contención,de la defensa carece de méritos. Si el fiscal, haciendo uso del derecho que le concede el artículo 239 antes citado, hubiera reservado su moción para desestimar la acu-sación contra Nieves hasta después de empezada su prueba y antes de que empezara la de los acusados, no podría alegarse tal sorpresa, toda vez que la actuación del fiscal estaba san-cionada por la ley. Si esto es así ¿por qué ha de constituir sorpresa o indefensión cuando el fiscal solicita el desistimien-to antes de empezar su prueba? Si la ley autoriza al fiscal para desistir; con permiso de la corto, en cuanto a cualquier acusado para utilizarlo como testigo contra sus compañeros, siempre que la moción se presente antes de empezar la prue-ba de descargo, fácilmente se comprende que los acusados,— puesto que no pueden alegar ignorancia dé la ley — deban venir preparados para afrontar esa emergencia. Si no lo están, y sufren una sorpresa, la culpa no es del fiscal, sino de su propia imprevisión. .
Podrá argüirse que el fiscal, al pedir permiso para des-estimar la acusación en cuanto a Nieves, no anunció que lo hacía porque estaba interesado en utilizarlo como testigo. La frase “con objeto de que sirva como testigo del poder público” que aparece en el artículo 239, no significa que el fiscal sólo pueda pedir el desistimiento cuando desea utilizar-ai acusado como testigo. Es claro que si existe evidencia suficiente contra el acusado para someter el caso al jurado, el fiscal no tiene derecho a solicitar el desistimiento, a menos que sea con el objeto de utilizarlo como testigo contra sus compañeros. Pero el fiscal tiene, no sólo el derecho, sino el deber de solicitar de la corte el desistimiento, cuando no *719tiene evidencia suficiente para someter el caso a juicio, Una vez que el acusado lia sido excluido de la acusación, puede ser compelido a declarar como cualquier otro testigo(1)

Procede la confirmación de la sentencia.


(1) La Ley núm. 13 de 9 de abril de 1941 ((1) pág. 347), en lo pertinente, prescribe:
“ Ninguna persona será procesada, castigada o confiscados sus bienes por testificar o producir evidencia de cualquier clase en un procedimiento, proceso o investigación criminal, y tal inmunidad cubrirá al declarante no sólo en lo declarado por él acerca del delito que se investigue, sino en relación con cual-quier responsabilidad en que pudiera haber incuriido con respecto a otros delitos. ’ ’